Lumpkin, J.
1. When considered in connection with the entire charge, none of the charges of which complaint was made in thq motion for a new trial contained any such error as to require a reversal on any grounds assigned in the motion.
2. This case was once before brought to the Supreme Court (128 Ga. 244). A new trial having been granted, and on the second trial the jury having again found for the plaintiff on substantially the same evidence, and *83there being sufficient evidence to authorize the finding, although there may have been evidence which would have authorized a different finding, and there being no error of law requiring a new trial, this court will not reverse the judgment of the trial court in overruling a motion for a new trial.
Argued February 5,
Decided July 16, 1909.
Action for damages. Before Judge Edwards. Paulding superior court. May 21, 1908.
Maddox, McCamy & Shumate and A. J. Camp, for plaintiff in error.
J. J. Northcutt and W. E. Spinks, contra.

Judgment affirmed.


All the Justice concur.